ORDER

PER CURIAM.
Delarcie K. Davis (Defendant) appeals from the trial court’s judgment entered in the Circuit Court of the City of St. Louis upon his conviction by a jury of robbery in the first degree and armed criminal action. The trial court found Defendant to be a prior and persistent offender and sentenced him to twenty-five years’ imprisonment on the robbery in the first degree count and a concurrent term of twenty-five years on the armed criminal action count.
Defendant contends the trial court erred: (1) in refusing his proffered instruction for felony stealing as a lesser-included offense and (2) by allowing the state to cross-examine Defendant as to whether certain witnesses were lying.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion would have no precedential value. We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).